 

Case 3:19-cv-00210-MMD-WGC Document 4 Filed 03/03/20 Page 1 of 15

“72 ob? r+esach

Name Po, Box 000

 

 

Caron city, nv

 

BAZ ot

 

Prison Number vA

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

“Rober +Csa ch

Plaintiff,

 

VS

Th Meas V2 PF encla

Warelen Isidro Baca

CASE NO.
(To be supplied by the Clerk)

 

 

CIVIL RIGHTS COMPLAINT
PURSUANT TO
42, U.S.C. § 1983

 

 

aS

EXce pot Rule _
mi wins vb, YOO", 115 Fad gh

4

 

 

a Oe id

Defendant(s).

A. JURISDICTION
“AQ o bt }- Cs sae eh

1) This complaint alleges that the civil rights of Plaintiff, ,
(Print Plaintiff's name)

 

. r+ v
who presently resides at Cars pt Ci J ,f , were

violated by the actions of the below named individuals which were directed against

Plaintiff atpfor theray(e vadgCor ©, ti Ongl cn to on the following dates

‘ (institdtion/city where violation occurred)

SG nee
Noci' 5 Zoiq, , and .
* YT (Count D) (Count II) (Count II}

Revised 10-7-16
Case 3:19-cv-00210-MMD-WGC Document 4 Filed 03/03/20 Page 2 of 15

Make a copy of this page to provide the below
information if you are naming more than five (5) defendants

 

 

 

2, aZl Bon dv Ave
2) Defendant Esid ro Baca resides ae ss me bien city NY
(full name of first event any) “(address if first defendant)
and is employed as ef AO . This defendant is sued in his/her
“ (defendant’s position and title, if any)
Y individual __ official capacity. (Check one or both). Explain how this defendant was
acting

under color of law:

 

 

 

 

 

- Bidg yt
as Ufo 6500 Sn yd Ave
3) Defendant Dames V2 Ie 04 de resiWes at Cexeza city Nf,
(full name of first defendant) r (address if first defendant)
and is employed as PT. fee TO . This defendant is sued in his/her
~~ (defendant’ s position and title, if any)
_™ individual official capacity. (Check one or both). Explain how this defendant was
acting

under color of law:

 

 

 

 

 

4) Defendant resides at ,
(full name of first defendant) (address if first defendant)
and is employed as . This defendant is sued in his/her
(defendant’s position and title, if any)
___ individual _____ official capacity. (Check one or both). Explain how this defendant was
acting

under color of law:

 

 

 

 

 

5) Defendant resides at
(full name of first defendant) (address if first defendant}
and is employed as __. This defendant is sued in his/her
(defendant’s position and title, if any)
__ individual ___ official capacity. (Check one or both}. Explain how this defendant was
acting

under color of law:

 

 

 
Case 3:19-cv-00210-MMD-WGC Document 4 Filed 03/03/20 Page 3 of 15

 

 

 

6) Defendant resides at :
(full name of first defendant) (address if first defendant}
and is employed as . This defendant is sued in his/her
(defendant’s position and title, if ary)
individual _____ official capacity. (Check one or both). Explain how this defendant was
acting

under color of law:

 

 

7) Jurisdiction is invoked pursuant to 28 U.S.C. § 1343 (a)(3) and 42 U.S.C. § 1983. If you wish
to assert jurisdiction under different or additional statutes, list them below.

OVu ftend met rordys - Malice ly 1 N +24 otal! y
Tm jnen} Dang? Exeeg hen Bula will aes v>faramo 115 F34 192

'B. NATURE OF THE CASE
1} Briefly state the background of your case.

Have Qot been allowed 4 49 SoekK | obtain
Medical Athes bon. Tyre, bien 4—-

 
   

WHEL “C bark:

 

Ard pho Directo had PecSorall Proviov* ly

 

 

 

C. CAUSE OF ACTION

3

 

 
 

 

Case 3:19-cv-00210-MMD-WGC Document 4 Filed 03/03/20 Page 4 of 15

C. CAUSE OF ACTION |
COUNT! |
The following _rights have been violates: _Q+4 AMead men F
doval of Ary and All Access to modical ator kotally,
Malicious! y wr Cinco lavth Deferlents pee PoySutal| J keaaving |

Supporting Fact: [ Include all facts you consider important. State the facts clearly,
in your own words, and without citing legal authority or argument. Be sure you
describe exactly what each specific defendant (by name) did to violate your rights J.

phe ele HL pyr WEN yngble 3
“Koayest aoe K Ov pb teh; AN yeh Ned af
, Access dp Med tal Atenkon -Treatmen }-
of Strang! a tient by Correctinagl office Apel! s,204
nce Was Threat ad bY Sot pith
“ Presou +" Wada 2 Tsidiro Byéa \ have and -_
do Si fle Subt tan t4l bod ily harm prt Leas
crvemonk 1055 md Loos of Gee furry Brain damage
4 Nes Theatoned po hoe taprrwk “yd peaow what 7 moan
Aver avd pve? heel ang ble- +, medical Aten beet
due }oTreats of medical on Apnls, 20a \
Oapies Devrenda Snge Aas Zoib bas Speciticall J been
| vee oF Brin Demage—- Tn gury of LD Parte
fe anes Disrenda Yes Fai led Fo Correct ith wader
Beta and Tymes D2rada las beon also
Heap r05s.Neq\ igeatT Mm Sy Pewi5M9 Wade Teidro Baca H

if

 

 

 

 
Case 3:19-cv-00210-MMD-WGC Document 4 Filed 03/03/20 Page 5 of 15

COUNT I

 

The following civil rights has been violated:

 

 

Supporting Facts: [Include all fact you consider important. State the facts clearly,
in your own words, and without citing legal authority or argument. Be sure you
describe exactly what each specific defendant (by name) did to violate your rights].

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-00210-MMD-WGC Document 4 Filed 03/03/20 Page 6 of 15

COUNT I

The following civil rights has been violated:

 

 

 

Supporting Facts: [Include all fact you consider important. State the facts clearly,
in your own words, and without citing legal authority or argument. Be sure you
describe exactly what each specific defendant (by name) did to violate your rights}.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

1) Have you filed other actions in state or federal courts involving the same or similar facts
as involved in this action? Yes _N No. If your answer is “Yes”, describe each
lawsuit. (If more than one, describe the others on an additional page following the below

6

 
    
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
  
    
  
  
   
   
   

Case 3:19-cv-00210-MMD-WGC Document 4 Filed 03/03/20 Page 7 of 15

 

 

 

 

outline).

a) Defendants: S06 c d 1 v d vt k rem ol ba,

b) Name of court and docket number:

c) Disposition (for example, was the case dismissed , appealed or is it still pending’):
d) Issues raised:

 

 

e) Approximate date it was filed:

 

f) Approximate date of disposition:

 

2) Have you filed an action in federal court that was dismissed because it was determined to
be frivolous, malicious, or failed to state a claim upon which relief could be granted?
v Yes ____No. If your answer is “Yes”, describe each lawsuit. (If you had more than
three actions dismissed based on the above reasons, describe the others on an additional page
following the below outline.)

Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

 

 

 

 

 

a) Defendants: GS arf ¥ 4 | T Lott Lert om 4, 7

b) Name of court and case number:

c) The case was dismissed because it was found to be (check one): ____ frivolous
____ malicious or ___ failed to state a claim upon which relief could be granted.

d) Issues raised:

e) Approximate date it was filed:

f) Approximate date of disposition:

 

Lawsuit #2 dismissed as frivolous, malicious, or failed to state a claim:

a) Defendants:

 

b) Name of court and case number:

 
Case 3:19-cv-00210-MMD-WGC Document 4 Filed 03/03/20 Page 8 of 15 , ,

 

 

c) The case was dismissed because it was found to be (check one): frivolous
malicious or failed to state a claim upon which relief could be granted.

d) Issues raised:

e) Approximate date it was filed:

 

 

f) Approximate date of disposition:

Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:

 

 

 

 

 

a) Defendants: fv
b) Name of court and case number:
c) The case was disinissed because it was found to be (check one): frivolous
malicious or failed to state a claim upon which relief could be granted.
d) Issues raised:
e) Approximate date it was filed:
f) Approximate date of disposition:
3) Have you attempted to resolve the dispute stated in this action by seeking relief from the

proper administrative officials, e.g., have you exhausted available administrative grievance
procedures? __—s Yes _VNo. If your answer is “No”, did you not attempt administrative
relief because the dispute involved the validity of a: (1}___ disciplinary hearing; (2)___
state or federal court decision; (3)___ state or federal law or regulation; (4)___ parole
board decision; or (5) ____ other \b PCyvia- y)GS “Thregtoad b (Move
If your answer is “Yes”, provide the following information. Grievance Number

Date and institution where grievance was filed

 

Response to grievance:

 

 

 

 
Case 3:19-cv-00210-MMD-WGC Document 4 Filed 03/03/20 Page 9 of 15 °

4 oe .
Gang ator 15 & COM HRS Jo ¥BI (8%) |

a

E. REQUEST FOR RELIEF

I believe that [ am entitled to the following relief:

 

 

" Mad Yai? How arable— [A S Dok Cowk ald Pefedlorts

) able Khong ble ,

I understand that a false statement or answer to any question in this complaint will
subject me to penalties of perjury. I DECLARE UNDER PENALTY OF PERJURY
UNDER THE LAWS OF THE UNITED STATES OF AMERICA THAT THE
FOREGOING IS TRUE AND CORRECT. See 28 U.S.C, § 1746 and 18 U.S.C. § 1621.

Repectfs!7, 2 cseck

(Name of Person who prepared or helped (Signature of Plaintiff}
prepare this complaint if not Plaintiff)

 

 

 

Rear! 25, 2514
(Date)

 

(Additional space if needed; identify what is being continued)

us fhi$ lo wil ULL, DSF Cov onlay ’
Gin Corr = Fair feat i"9 gs ovorasale—

 

[24 F2—

 

 

 

4

 
 

 

Case 3:19-cv-00210-MMD-WGC Document 4 Filed 03/03/20 Page 10 of 15

“Robart Cseaecnh 5)

(Name / Number)
Northern Nevada Correctional Center
Post Office Box 7000
Carson City, NV 89702

 

Petitioner, In Proper Person

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

“Robert Cogsaah
Case No.:

 

 

Petitioner, .
vs, Warden Tsideo Baca Teet pyr ary Pesta "9 wd 4
Dicretom ‘James Deureanda . .
= _ 7 — Ve d "
Ta qeb ‘fe Vg “n Dar 2

Respondent.

 

 

COMES NOW, “R obar?t Cs woh , Petitioner, in his proper
person, and submits the instant TA yeti Me ce ef , eo tae “9 of la in the

above-entitled action.

The instant Motion is based on all applicable rules of this Court, all papers and pleadings

on file herein, as well as the following Memorandum of Points and Authorities.

Respectfully submitted this A pr ‘ { day of “44 , 2018.4
Pes ret ful ly)
Eynibit A. +8 also Rdbprt—orech
‘ Petitioner, In Proper Person

Atached for Cot von?" -
of p75 Hoa ovabie Cot

ry

 

 
  

   

 

Case 3:19-cv-00210-MMD-WGC Document 4 Filed 03/03/20 Page 11 of 15

of 24

MEMORANDUM OF POINTS AND AUTHORITIES

 

 

 

 

 

 

 

 

 

, > Oop 00S Medical Nef Jes nf celen ,
Peat of Na le vectk — Access 6
OD: rp ne, AY f ne ; ~ 16 2a
alt v, or Sanne, / by 3 TT Platt ff SS: nee f ) q*

 

 

   
 

tht Tait Speyaly, Sofcing [face 85 os Fiod plat Hts IT,

j - if. id cr Ml aVveme 4 nf} p iz
T Py die pave £6 - VY te es \
{ } aria As qe af SamMe— . as G

Woglte, Sea Baca ch ctetly f Ws ih d ‘~ AlluwiaS Lhis
"Sco be facicfaled Praia eh Sot on Age:! 5, Ze 1G .
“these folteL plete haved Acces th Madical {ye to wacdon \Geay

 

 

 

 

 

 

 

 

 

 

ty Needed Theat bmg '. Tt jem gh. pbiait . »
ge: ov j-» VW edega vs. Me mith an 112 ¢. 4 G45
TC meapant anger mu ‘ams V5 YVoratp 415 ad 1162
A And PLRA EX2¢4: on “eo 56, YS. Blgkoe gots! 1952
alin Pe 4J0% ahi
phe Sgt whl Pe ples Buca Posen Ke ladee i” fotos fafa a

“2. Bs Thee t

 
Case 3:19-cv-00210-MMD-WGC pone e 4g Filed 03/03/20 Page 12 of 15
0

Litt inent Vargo c
ange

 
Case 3:19-cv-00210-MMD-WGC WDBcy Perk 4 Kiled 03/03/20 Page 13 of 15

Ln jee fe Durgey

 

 

A A “Tr ylabla— Fi Su. dasarately Sa “ae +6 Rag yest
Sow Fa Nadicadl Aden Lil Peo' ‘tect die +9

 

_ <4 ;
of All req vlat £qs 4 da HL, HG to Cy Of ae pf bbfe-rdars
Ne vada “2 Sly fy be ZL 6 G, ] b l

“TW ieoe +047 “mes Deurenda mS Pa jPe# 16 ble of a Agi fac

Werden Lele we GA t Supe visa 4 dhe AS win. stra tror
wt S 4 Omtec t pW Care of

All V nlocs “a Cop 2d eat On ws “Eh Warden Teicled Fuca

Pt —¢
Novag LaRue & 2 94 34
bo half of

° En flay Atk pre toc D2. anda ov

AY OTe ,
MS.“ Rand la econ heel > pecif +f Ljeeafly Cete yp teed. iy th

rt
J Lhe Piz! el Pegecd: ng AB eal agury) | t

ttt
"

othe bh wtifh - nlaw howe Do v Plas tel Pcbaf

tart

How! JO fare Dieehe Jane ¢

Probect aad Ca (pre neq $04 gil
aca 4p le 4 fees Qu E Age! 9: Bid W th bh geet of Be ne

Ay Cave ft ge bedi | J Hae et Brain damige— 4
T hah Sane been yng ble P Paquet caer, obtain pedical | AHatié
Treg mete Sinica day Of. She rgelation L

 

 

a

 

 

Dated this AV gk dey of 2% 20. 1K “Pa.¢ Pay. vully
op /

Mad pris | scab nr ee on Besa ch ON

p Pastain 9G Ot” OV Plame ¥
ot ee iyo Pel ef for | Hol # nc ave Ta iE

4 e625
Le ‘Ld lege Day? ree eco ne{ * eb |
5

God & MG fheye 4 doe eal ood .

we Ryle 6S red civ Pu!

 
Case 3:19-cv-00210-MMD-WGC Document 4 Filed 03/03/20 Page 14 of 15

Pleo Dead
PW aplow

EXHIBIT *

ff
[ +L aM tft  wWaS ™ Procedure
wich was Prope as Konda Laser

Q Z an} f
Pysyees OF Vena o£ “JalFles DZnenl a

 

 

 

 

 

 

 

i Plan bef do Nob Soo le Amory y of Rome y
of this Eyhibit A * Zoo bsoigiga
by Hrs Hot ovable is Disk wr P ,
however” this Exh, ber A 4S to chow
/

and Prove~ thet Dirvelor Somes Dror ene

rusted fo Netand Fale po Supe vee Warde? Tsai Pace
grok Beat Ln gued oF TE plar bff
Puefire Janes D2renda pljoved sido laos 4

Fae He) Rank ty Iw P= kerowins|) Damar Pir ttf
Dra |.

 

 
 

Case 3:19-cv-00210-MMD-WGC Document 4 Filed 03/03/20 Page 15 of 15

    

Board of State -, ., , .
Prison Commissioners offal EB OF NEV4p 4 BRIAN SAND
Governai
RIAN SAND peta
Covernse oval "t MENT OF CORR E James Dzure
ADAM LAXALT bh Director
Attomey General Northern Administration
marnenaianee ives P.G. Box 7011, Carson City, NV 89702
ecretary of Sta: Phone: (775) 887-3367 - Fax: (775} 887-3253
Southam Administration
3955 W, Russell Ro. Las Vegas, NV 69118
Phone: (702) 486-9938 ~ Fax: (702) 486-0961
May 19, 2016
NNCC

Robert Csech #51121

Your letter to Governor Brian Sandoval dated 4/5/16 was received and referred to
the Nevada Department of Corrections for response. |

Director Dzurenda received your correspondence and asked me to respond. wk
These issues are already being address * the grievance procedure when you filed
grievance numbers 20062964922 and 2063019187; which is the proper procedure
following Administrative Regulation 74

     
    
 

J i a

et ,
Grievance number 20062964922 second level was answered 12/18/14.
Informal grievance number 20063019187 was answered 3/23/16.

Sincerely,

Ronda Larsen, PO
Bamily Services

Cec: Governor Brian Sandoval

 
